Citation Nr: 1513992	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Robyn R. Cannon, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to April 1969, including service the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Jackson, Mississippi dated in July 2011 (PTSD and TDIU) and February 2012 (ischemic heart disease).

In December 2014, the Veteran presented testimony at a Board hearing chaired via videoconference by the undersigned Acting Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to service connection for ischemic heart disease and entitlement to TDIU are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran served in Vietnam during the Vietnam War; he has a diagnosis of PTSD, which has been linked by a VA psychiatrist to a stressor that is related to combat, as well as to the Veteran's fear of hostile military or terrorist activity.  

CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), (f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD, which he asserts was incurred as a result of his service in Vietnam.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring that diagnoses be in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The RO has confirmed the Veteran's service in the Republic of Vietnam during the Vietnam War, as well as his exposure to "stressful events and or combat."  The claim was denied by the RO based on a finding of a VA psychologist in March 2011 that the most appropriate Axis I diagnosis is major depressive disorder, and that there is no evidence the diagnosis of major depressive disorder is related to the Veteran's service.  

However, the March 2011 opinion is not the only evidence regarding psychiatric diagnosis.  PTSD has been diagnosed during ongoing treatment at the VA mental health clinic.  These records include comprehensive mental health examinations by a VA psychiatrist dated August 31, 2010, December 2, 2010, March 16, 2011, May 17, 2011, July 2011, and February 2012.  These records reflect that the PTSD diagnoses were found to be related to severe stressors including the Veteran's exposure to combat.

In resolving the conflict in medical opinions regarding the most appropriate Axis I diagnosis, the Board notes that each opinion was rendered by an individual competent to provide a mental health diagnosis and each was offered in conjunction with an appropriate examination of the Veteran.  The opinions of the VA psychiatrist have the benefit of her extended exposure to the Veteran during ongoing treatment.  As the Board considers the conflicting opinions of roughly equal probative weight, the Board finds that the evidence in favor of a current diagnosis of PTSD has attained relative equipoise with the evidence against a current diagnosis of PTSD.  With resolution of all reasonable doubt in the Veteran's favor, the Board finds that a diagnosis of PTSD is substantiated.  

Regarding a stressor, the RO has acknowledged the Veteran's combat service.  VA regulations provide that, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  In essence, by acknowledging the Veteran's engagement in combat with the enemy, the RO has accepted his stressor as verified.  

VA regulations also provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

The Board finds that the stressors claimed by the Veteran are related to his combat service, and alternatively, to his fear of hostile military or terrorist activity.  Moreover a VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  The Board finds that the evidence to the contrary is not "clear and convincing."  Accordingly, the Board concludes that the criteria of 38 C.F.R. § 3.304(f) are met and that service connection for PTSD is warranted.  

As the Board is granting service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for PTSD is granted.  


REMAND

The RO obtained a VA medical opinion regarding whether a diagnosis of ischemic heart disease is supported in this case, and the opinion provided in the February 6, 2012 Disability Benefits Questionnaire was that the Veteran did not have ischemic heart disease.  However, more recent evidence suggests, but does not confirm, that such a diagnosis may now be supported.  

The Veteran has identified a February 6, 2012 cardiology consultation report which contains in the diagnosis section "Ischemic heart disease.  Compensation and Pension exam."  The Veteran has asserted that this is a diagnosis of ischemic heart disease.  However, this appears to be a referral of the reader to the concurrent examination report entitled "Ischemic Heart Disease (IHD) Disability Benefits Questionnaire" for a diagnosis.  As noted above, the conclusion stated in the Disability Benefits Questionnaire is that the Veteran does not have ischemic heart disease.  Moreover, the findings listed in the "Conclusions" section of the February 6, 2012 cardiology consultation, referring to the conclusions of an echocardiogram, do not describe ischemic heart disease as an actual finding of the consultation.  

Despite the lack of a diagnosis in either February 6, 2012 report, a July 30, 2012 cardiology physician note makes reference to a finding of inferolateral reversible ischemia in a Cardiolite test.  That note also states that the Veteran is being treated for coronary artery disease and is being considered for cardiac catheterization.  In addition, a June 29, 2012 cardiology consultation notes that the Veteran had a heart attack several years ago.  

The definition of ischemic heart disease as set out in the applicable regulations (38 C.F.R. § 3.309(e)) includes "old myocardial infarction" and coronary artery disease.  While the July 30, 2012 and June 29, 2012 notes are simply references to diagnoses and treatment, and are not in themselves diagnoses, they are more recent than the February 6, 2012 report, and they certainly suggest a change in the Veteran's condition, which may now support a diagnosis of ischemic heart disease.  As the most recent treatment records in the claims file (physical and electronic) end in December 2012, additional development is necessary to obtain updated treatment records as well as an opinion as to whether a diagnosis of ischemic heart disease is now supported.  

As the Board has granted service connection for PTSD, the issue of entitlement to TDIU must be deferred pending the assignment of a disability rating by the RO.  Moreover, that issue is inextricably intertwined with the RO's implementation of the Board's decision here, as well as with the issue of entitlement to service connection for ischemic heart disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of entitlement to service connection for ischemic heart disease and entitlement to TDIU are REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.  The Board does not have access to CAPRI.  The records must either be associated with the physical claims file or with Virtual VA or VBMS.  

2.  If the updated treatment records do not reflect a current diagnosis of ischemic heart disease, obtain a medical opinion based on records review as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Implement the Board's decision to grant service connection for PTSD.  Following the assignment of a disability rating for PTSD and conducting any development deemed necessary, readjudicate the issues of entitlement to service connection for ischemic heart disease and entitlement to TDIU.  If either benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


